No. 03-048

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2003 MT 178N


CARL ZARNDT and JANET ZARNDT,

              Plaintiffs and Appellants,

         v.

JOCK B. WEST,

              Defendant and Respondent.



APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and for the County of Yellowstone, Cause No. DV-02-0779
                     The Honorable Gregory R. Todd, Judge presiding.



COUNSEL OF RECORD:

              For Appellants:

                     Roy W. Johnson, Johnson Law Office, Billings, Montana

              For Respondent:

                     Brian Kohn, Billings, Montana



                                                          Submitted on Briefs: June 5, 2003

                                                                    Decided: July 10, 2003
Filed:



                     __________________________________________
                                       Clerk
Justice James C. Nelson delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Carl Zarndt and Janet Zarndt (the Zarndts) appeal from the Thirteenth Judicial

District Court’s November 6, 2002 memorandum and order. In that decision, the court

dismissed the Zarndts’ claim for legal malpractice against Jock B. West (West) with

prejudice. Further, the court denied West’s motion for sanctions, pursuant to Rule 11,

M.R.Civ.P. The court declined to address whether West committed malpractice but

concluded that any claims by the Zarndts for malpractice against West were time-barred,

pursuant to § 27-2-206, MCA. Regarding West’s motion to sanction Roy W. Johnson,

counsel for the Zarndts, the court concluded that the Zarndts’ legal malpractice claim against

West was not brought merely to harass, embarrass, delay or cause unnecessary litigation

expense.

¶3     The Zarndts raise two issues on appeal, which they characterize as follows:

¶4     1. Whether the Zarndts were entitled to a hearing upon West’s motion to dismiss;

¶5     2. Whether expiration of the statute of limitations in this case is a question of fact.

¶6     West recasts these issues as follows:



                                               2
¶7       1. Whether substantial credible evidence exists to support the decision of the District

Court.

¶8       After a careful review of the briefs, the record and the District Court’s November 6,

2002 decision on appeal before us, we are satisfied that no disputed issues of material fact

exist and sufficient evidence supports the trial court’s findings of fact. The issues, however

framed, are clearly controlled by settled Montana law. We conclude that the court’s

conclusions of law are correct and that the appeal is without merit.

¶9       Therefore, the District Court’s decision is affirmed.


                                                    /S/ JAMES C. NELSON


We Concur:


/S/ KARLA M. GRAY
/S/ W. WILLIAM LEAPHART
/S/ JIM REGNIER
/S/ JOHN WARNER




                                                3